Case 1:17-cv-12472-DLC Document 54-2 Filed 02/15/19 Page 1 of 6

EXHIBIT 2
 

Examiner

PC,

Oogodg

 

Case 1:17-cv-12472-DLC Document 54-2 Filed 02/15/19 Page 2 of 6

FEDERAL IDENTIFICATION FEDERAI, IDENTIFICATION

 

NO, XX-XXXXXXX NO, XX-XXXXXXX
Fee: $35.00
Che Commonwealth of Massachusetts
William Francis Galvin

Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

ARTICLES OF *GONSQLIDATION / *MERGER
(General Laws, Chapter 180, Section 10)
Domestic and Domestic Corporations

(m) IMMUNE DISEASE INSTITUTE, INC.

04a19%5a0_~— i flafiaca

*Censelidation-¢ *merger of

 

 

 

 

and

 

(6) THE CHILDREN'S HOSPITAL CORPORATION
13

the constituent corporations, into
THE CHILDREN'S HOSPITAL CORPGRATION

 

*one of the constituent corporations / *a-new-eerperation:

The undersigned officers of each of the constituent corporations certify under the penalties of perjury as follows:

1. The agreement of *eonselidation-/ “merger was duly adopted in accordance and compliance with the requirements
of General Laws, Chapter 180, Section 10.

2. That if any of the constituent corporations constitutes a public charity, then the resulting or surviving
corporation shall be a public charity,

3. The resulting or surviving corporation shall furnish a copy of the agreement of *eenselidation / “merger to
any of its members or to any person who was a stockholder or member of any constituent corporation upon
written request and without charge.

4. The effective date of the *eenselidation / *merger determined pursuant to the agreement of *eenselidation /
*mercger shail be the date approved and filed by the Secretary of the Commonwealth. If a /ater effective date is
desired, specify such date which shall not be more than thirty days after the date of filing:

October 1, 2012

5. (Fora merger)
(a) The following amcndments to the Articles of Organization of the surviving corporation have been effected
pursuant to the agreement of merger:

None,

*Delete the inapplicable word.

18010r4 4/8/00
 

 

 

 

 

 

Case 1:17-cv-12472-DLC Document 54-2 Filed 02/15/19 Page 3 of 6

{For a consolidation)
(b) The purpose of the resu/ting corporation is to engage in the following activities:

Not applicable.

““(c) The resulting corporation may have one or more classes of members. If it does, the designation of such class or classes,
the manner of election or appointment, the duration of membership and the qualification and rights, including voting rights,
of the members of cach class, may be set forth in the bylaws of the corporation or may be set forth below:

Not applicable.

“*(d) Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the resulting corporation,
for its voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or
members, or of any class of members, are as follows:

Not applicable.

6. The information contained in Item G is not a permanent part of the Articles of Organization of the “resulting / ‘surviving
corporation.

(a) The street address of the ‘resulting / ‘surviving corporation in Massachusetts is: (post office boxes are not acceptable)

300 Longwood Avenue, Boston, MA 02115

*Delete the inapplicable word. +I there are no provisions state “None*,
Case 1:17-cv-12472-DLC Document 54-2 Filed 02/15/19 Page 4 of 6

 

 

(b} The name, residential address and post office address of each director and officer of the *resulting / *surviving corporation is:

NAME RESIDENTIAL ADDRESS POST OFFICE ADDRESS
President: Sandra L. Fenwick 300 Longwood Avenue, Boston, MA 02115 300 Longwood Avenue, Boston, MA 02115
Treasurer: Bryce Baiter 300 Longwood Avenue, Boston, MA02115 300 Longwood Avenue, Boston, MA 02115
Clerk: Stuart Novick 300 Longwood Avenue, Boston, MA 02115 300 Longwood Avenue, Boston, MA 02115

Directors: See attached

(c) The fiscal year (i.e. tax year) of the *resulting / *surviving corporation shall end on the last day of the month of:

September
(d) The name and business address of the resident agent, if any, of the ‘resulting / “surviving corporation is:

None.

The undersigned officers of the several constituent corporations listed herein further state under the penalties of perjury as
to their respective corporations that the agreement of *eenselidatien / *merger has been duly executed on behalf of such
corporations and duly approved by the members / stockholders / directors of such corporations in the manner required by
General Laws, Chapter 180, Section 10.

TO BE EXECUTED ON BEHALF OF EACH CONSTITUENT CORPORATION

Frederick W. Alt Oy Ad I Lh \ GC C — , *President / “Vice-President
NS — oO TS

Stuart Novick {/ Yn , "Clerk / tAssistant-Glerk

of IMMUNE DISEASE INSTITUTE, INC.

 

(Name of constituent corporation)

Sandra L. Fenwick Sree. {MeL "President / “Vice-President

Stuart Novick (Tun , "Clerk / "Assistant-Glerk

of THE CHILDREN'S HOSPITAL CORPORATION

(Name of constituent corporation)

 

 

*Delete the tnapplicable words.
Case 1:17-cv-12472-DLC Document 54-2 Filed 02/15/19 Page 5 of 6

Attachment for 6(b) of Certificate of Merger of
Immune Disease Institute, Inc.
with and into
The Children’s Hospital Corporation

Corporate Officers Title Address
Stephen R. Karp Chairman 300 Longwood Avenue
Boston, MA 02115
James Mandell, MD CEO 300 Longwood Avenue
Boston, MA 02115
Sandra Fenwick President and COO 300 Longwood Avenue
Boston, MA 02115
Bruce Balter Treasurer 300 Longwood Avenue
Boston, MA 02115
Stuart Novick Secretary 300 Longwood Avenue
Boston, MA 02115
Dianne Hatfield Assistant Secretary 300 Longwood Avenue

Boston, MA 02115

 

 

Board of Trustees

Stephen R. Karp, Chairman

Douglas A. Berthiaume, Vice Chair

Allan Bufferd

Sandra L. Fenwick, ex officio
Gary Fleisher, MD

William Harmon

Winston Henderson

Mira Irons, MD, ex officio
James Kasser, MD, ex officio
Harvey Lodish, PhD

Gary Loveman

James Mandell, MD, ex officio
Ralph Martin

Thomas Melendez

Robert A. Smith

Robert E. Smyth

Eileen Sporing

Alison Taunton-Rigby, PhD
Ann Thornburg

Marc B. Wolpow

Gregory Young, MD, ex officio

300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
300 Longwood Avenue, Boston, MA 02115
 

 

Case 1:17-cv-12472-DLC Document 54-2 Filed 02/15/19 Page 6 of 6

THE COMMONWEALTH OF MASSACHUSETTS

ARTICLES OF *GONSOQHIDAFION / *MERGER
(General Laws, Chapter 180, Section 10)
Domestic and Domestic Corporations

 

 

T hereby approve the within Articles of *“Genselidatien / ‘Merger and,

the filing fee in the amount of $ 35 , having been paid,
said articles are deemed to have been filed with me this

day of eat 20/ .

4484765

Effective date: October 1, 2012

 

. i) ‘a

° “6A an

Gilbw Fier, i ew EE
sO net

nae Mm .
OD Dia
WILLIAM FRANCIS GALVIN Co men
; - = vee
Secretary of the Commonwealth ~ at
Gm
3 w

TO BE FILLED IN BY CORPORATION
Contact information:

Meagan Cavanaugh

c/o Ropes & Gray, LLP

Prudential Tower, 800 Boylston Street, Boston, MA 02199
‘Telephone; 617.951.7830
Email: Neagan.cavanaugh@ropesgray.com

A copy this filing will be available ontine at www.state.ma.us/sec/cor
once the document is filed.
